Citation Nr: 1010166	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to December 24, 2002 
for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
tinnitus and bilateral hearing loss, assigning an effective 
date of December 24, 2002.

In September 2004, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the St. Louis RO.  A copy of the transcript is of record.

The Board issued a decision in July 2006 denying the claim on 
appeal.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2008, the Court vacated the Board's decision in 
relevant part, and remanded the case to the Board for 
readjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the January 2003 rating decision, the Veteran 
filed an April 2003 notice of disagreement as to the assigned 
effective date of his claims.  In February 2004, the RO 
issued a statement of the case which confirmed December 2002 
as the proper effective date for the Veteran's service-
connected hearing loss.  The statement of the case did not 
discuss his service-connected tinnitus.

The Veteran has since indicated that he disagreed with the 
effective date for both hearing loss and tinnitus.  See 
September 2004 Form 646, September 2004 Travel Board hearing 
transcript (where testimony was taken on both issues).  The 
Board and the Court have both determined that the Veteran 
submitted a timely notice of disagreement for his earlier 
effective date claim for tinnitus.

As the RO has not yet issued a statement of the case as to 
the issue of entitlement to an effective date prior to 
December 24, 2002 for a grant of service connection for 
tinnitus, a statement of the case must be issued for this 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999) (An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the 
case.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must issue a statement of the case 
as to the issue of entitlement to an 
effective date prior to December 24, 2002 
for a grant of service connection for 
tinnitus.  This claim is not to be 
returned to the Board unless the Veteran 
perfects an appeal in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



